Citation Nr: 0906855	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  05-07 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
condition secondary to a service-connected right knee 
disability.  

2.  Entitlement to service connection for a right ankle 
condition secondary to a service-connected right knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Erin McGuire, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1970 to May 
1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) following a Board remand in March 2008.  This matter 
was originally on appeal from an August 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  As discussed further below, 
the directives contained in the Board remand have been 
satisfied.  See Stegall v. West, 11 Vet. App. 268 (1998).      


FINDINGS OF FACT

1.  The competent medical evidence does not link the 
Veteran's low back condition to a service-connected 
disability.  

2.  The competent medical evidence does not link the 
Veteran's right ankle condition to a service-connected 
disability.  


CONCLUSIONS OF LAW

1.  A low back condition was not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.310 (2008).  

2.  A right ankle condition was not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.310 (2008).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008). Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (Court) has held that these 
notice requirements apply to all five elements of a service 
connection claim, which include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159(a)-(c) (2008).  VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).   

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  The RO originally provided VCAA notice to the 
Veteran in correspondence dated in July 2004.  In that 
letter, the RO advised the Veteran of what the evidence must 
show to establish entitlement to service-connected 
compensation benefits.  The RO advised the Veteran of VA's 
duties under the VCAA and the delegation of responsibility 
between VA and the Veteran in procuring the evidence relevant 
to the claim, including which portion of the information and 
evidence necessary to substantiate the claim was to be 
provided by the Veteran and which portion VA would attempt to 
obtain on behalf of the Veteran.  

In the July 2004 correspondence, the RO also informed the 
Veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
explained how the disability rating and effective date are 
determined.  Although the AOJ did not provide fully compliant 
notice until after initial adjudication of the claim, it 
readjudicated the claim and issued a supplemental statement 
of the case in October 2008.  The issuance of such notice 
followed by a readjudication of the claim remedied any timing 
defect with respect to issuance of compliant notice.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  The 
Board finds that the RO has satisfied the requirements of 
Dingess/Hartman.   

In the July 2004 correspondence, the RO did not, however, 
notify the Veteran of the elements needed to establish 
entitlement to service connection claimed as secondary to a 
service-connected disability in compliance with the VCAA.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159 (2008).  In its March 2008 decision, the 
Board could find no reason to rebut the presumption of 
prejudice created by this notice defect.  The Board remanded 
the case back to the RO for sufficient notice.  In April 
2008, the Appeals Management Center (AMC) sent the Veteran 
notice as to service connection on a secondary basis in 
compliance with the Board remand.  

Finally, the Board finds that the RO has satisfied VA's duty 
to assist.  The RO has obtained the Veteran's service 
treatment records and medical records from VA medical centers 
(VAMCs) in Texas and Florida.  The Veteran received VA 
orthopedic examinations in August 2004 and November 2005, 
reports of which are contained in the claims file.  The 
Veteran has not made the RO or the Board aware of any other 
evidence relevant to his appeal, and no further development 
is required to comply with the duty to assist the Veteran in 
developing the facts pertinent to his claim.  Accordingly, 
the Board will proceed with appellate review.  

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008). 
 
Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.310(a) (2008).  
Establishing service-connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a) (2008); see also Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (providing 
that secondary service connection may also be granted for the 
degree of aggravation to a nonservice-connected disorder 
which is proximately due to or the result of a service-
connected disorder) reconciling Leopoldo v. Brown, 4 Vet. 
App. 216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 
(1991). 

Analysis

The Veteran believes his service-connected right knee 
condition has caused his current right ankle and low back 
problems.  At his January 2008 travel Board hearing, he 
testified that his right knee often gives way, causing him to 
fall and hurt his right ankle and low back.  He also asserted 
that his right ankle and low back were injured in-service at 
the same time as his right knee, but he only received 
treatment for his right knee injury.  

The Veteran also provided written statements in support of 
his claim with his notice of disagreement, dated in December 
2004, and with his substantive appeal, dated in August 2005.  
In his notice of disagreement, he asserted that he fell into 
a hole during physical training while serving in Okinawa in 
1972.  He stated that he went on sick call because of his 
leg.  He asserted that he had four back surgeries after 
service and that he may need to have bones fused together due 
to his often swollen right ankle.  In his substantive appeal, 
the Veteran stated that his service-connected right knee 
caused his low back and right ankle problems to worsen.  He 
stated that his right ankle problem is the result of an old 
fracture.  

The Board has reviewed the entire claims file but finds no 
basis to grant service connection for the low back and right 
ankle conditions.  A review of his service treatment records 
shows the Veteran sought treatment for his right knee on 
numerous occasions while in service.  Even though the Veteran 
claims that his right knee condition caused the ankle and 
back conditions, the Board notes that there was no evidence 
of any injury to or treatment of his right ankle or low back 
during service.         
 
There is competent medical evidence of current right ankle 
and low back disabilities.  VAMC records show the Veteran 
sought treatment for right ankle and low back pain on many 
occasions.  In a January 2003 entry, it was reported that the 
Veteran had been taking pain medication for his back 
following a fall one year earlier.  In February 2004, the 
Veteran received an MRI, which showed arthritic changes in 
his ankle consistent with old trauma.  On that date, he was 
diagnosed with chronic back and knee pain.  In a report of an 
August 2004 pain evaluation, Dr. Quiroga noted limited range 
of motion of the right ankle.  

However, the evidence does not show a connection between the 
Veteran's service-connected right knee condition and his back 
and ankle problems.  In a report of a November 2005 VA joints 
examination, Dr. Sutton determined that the Veteran's low 
back and right ankle pain were not caused by or a result of 
his service-connected right knee injury.  Dr. Sutten also 
asserted that a torn meniscus in the right knee would not 
cause back or ankle problems.  
 
The Board has considered the Veteran's statements concerning 
the nature and etiology of his low back and right ankle 
conditions.  The Veteran, however, is a layperson.  As a 
layperson, he has no professional expertise.  Lay assertions 
regarding medical matters such as diagnosis or etiology of a 
disability have no probative value because laypersons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  The Veteran is competent to 
provide evidence about what he experienced; for example, he 
is competent to report that he had certain injuries during 
service or that he experienced certain symptoms. See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).   
 
Because a connection has not been shown between his service-
connected condition and his claimed conditions, the Veteran 
is not entitled to service connection on a secondary basis.  
38 C.F.R. § 3.310(a) (2008).  
 
In reaching this conclusion, the Board acknowledges that the 
benefit of the doubt is to be resolved in the claimant's 
favor in cases where there is an approximate balance of 
positive and negative evidence in regard to a material issue.  
38 U.S.C.A. § 5107 (West 2002).  The preponderance of the 
evidence, however, is against the Veteran's claims; 
therefore, that doctrine is not for application in this case.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

     
ORDER

Service connection for a low back disability is denied.

Service connection for the right ankle disability is denied. 



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


